  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )       CRIMINAL ACTION NO.
        v.                          )         2:19cr134-MHT
                                    )              (WO)
BOBBY TURNER                        )

                        OPINION AND ORDER

    This case is before the court on defendant Bobby

Turner’s motion to continue the trial date.                    For the

reasons set forth below, the court finds that Turner’s

upcoming      jury   trial,   now   set    for   January   6,    2020,

should be continued pursuant to 18 U.S.C. § 3161(h).

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is   limited   by    the   requirements    of   the    Speedy

Trial Act, 18 U.S.C. § 3161.            The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
             days from the filing date (and making
             public)   of    the   information   or
             indictment, or from the date the
          defendant   has   appeared  before   a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1).        The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”        § 3161(h)(7)(A).        In    granting        such   a

continuance,     the     court   may   consider,      among    other

factors, whether the failure to grant the continuance

“would deny counsel for the defendant or the attorney

for the Government the reasonable time necessary for

effective preparation, taking into account the exercise

of due diligence.”       § 3161(h)(7)(B)(iv).

    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Turner in a speedy trial.

Turner has filed a motion to suppress and is awaiting a

hearing   on   the    motion.    Defense    counsel    has    issued

subpoenas for information “imperative to Mr. Turner’s

defense” in preparation for the hearing and has not yet

                                 2
received responses.        Motion to Continue Trial (doc. no.

35).     There is no indication of a lack of diligence on

defense counsel’s part.         A continuance is warranted to

afford defense counsel reasonable time for preparation.

Furthermore,       the    government    does    not       oppose   a

continuance.



                                ***

       Accordingly, it is ORDERED as follows:

       (1) The motion to continue trial (doc. no. 35) is

granted.

       (2)   The   jury   selection   and   trial   for   defendant

Bobby Turner, now set for January 6, 2020, are reset

for February 24, 2020, at 10:00 a.m., in Courtroom 2FMJ

of the Frank M. Johnson Jr. United States Courthouse

Complex, One Church Street, Montgomery, Alabama.

       The United States Magistrate Judge shall conduct a

pretrial conference in advance of the February 24, 2020

trial term, and shall reset the deadline for entering a




                                 3
change of plea and any other appropriate deadlines.

    DONE, this the 20th day of November, 2019.

                             /s/ Myron H. Thompson____
                          UNITED STATES DISTRICT JUDGE
